DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
 
This office action is in response to the application filed on 09/29/2020.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 1 and 4 are objected to because of the following informalities: the claim recited the use of the term “close” the specification has not provided a specific value associated with said term.  Appropriate correction is required.

Allowable Subject Matter
Claims 1-7 are allowed, pending corrections to claims indicated rejection/objected noted on record. 
Regarding claim 1, Parker teaches a protection relay device comprising: a housing [housing of fig 6]; a flapper portion provided on the housing and capable of communicating between inside and outside of the housing [fig 6, 82]; and a fuse unit [324] provided in the housing.
However, the following is an examiner’s statement of reasons for allowance: The prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, “…wherein the fuse unit includes: a connection conductor; an input conductor connected to the connection conductor and to which an external power is input; a fuse connected to the connection conductor; and an external device connection conductor connected to the fuse on a side opposite to the input conductor, and to which an external device is connected, a short-circuit induction conductor is provided on at least one of the input conductor on a side opposite to the fuse and the flapper portion, the short-circuit induction conductor protruding toward the other of the input conductor and the flapper portion.” 
Examiner’s Note: the limitation, “and the short-circuit induction conductor is provided on the input conductor on a side opposite to the fuse, and is disposed close to the flapper portion” can be allowed pending correction to claim objection.


Conclusion
This application is in condition for allowance except for the following formal matters: 
Objections as presented above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN PEREZ whose telephone number is (571)272-88378837.  The examiner can normally be reached on M-F 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRYAN R PEREZ/Examiner, Art Unit 2839